DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 01/05/2022 has been entered and fully considered.
Claim 1 has been amended.
Claims 1-3 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2020-047007 filed 03/17/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
information acquisition unit that computes in claim 1
bounce target value computation unit that computes in claim 1
driving control unit that controls in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
information acquisition unit - Figure 3 - item 41, paragraph 0024
bounce target value computation unit – Figure 3 - item 43, paragraph 0024
driving control unit - Figure 3 - item 45, paragraph 0024
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kanda (USPGPub 2015/0066295) in view of Onozawa et al. (US 5,445,405).	As per claim 1, Kanda discloses an electric suspension device including an actuator that is provided between a body and a wheel of a vehicle and generates damping force for damping vibration of the body, the electric suspension device comprising: 	an information acquisition unit that acquires information (see at least paragraph 0117 and Figure 3; wherein the damper control unit 26 receives input of the first target current Atgt1, second target current Atgt2, and switchover signal Sc) on each of a sprung speed (see at least paragraph 0004 and Figure 3; wherein Skyhook control performs ride quality control (sprung damping control) requires detection of sprung speed) and a sprung acceleration of the vehicle  (see at least paragraph 0045 and Figure 3; wherein a lateral G sensor 11 which detects lateral acceleration Gy of the body 1); 	a bounce target value computation unit that computes a bounce target value for controlling a bounce orientation of the vehicle based on the sprung speed (see at least paragraph 0099; wherein in the skyhook control unit 90, the sprung speed S.sub.2 calculated at the quantity-of-state calculating unit 31 in FIG. 3 is input to a damping force base value calculating unit 98. This damping force base value calculating unit 98 sets a damping force base value Dsb by referencing a sprung/damping force map, based on the sprung speed S.sub.2 that has been input. The set damping force base value Dsb is input to a gain circuit 99. The gain circuit 99 multiplies the damping force base value Dsb by a skyhook gain Gsh to calculate a skyhook target damping force Dsht. The calculated skyhook target damping force Dsht is input to a target current setting circuit 100. The stroke speed Ss is also input to the target current setting circuit 100, and the target current setting circuit 100 sets a skyhook control target current Ash for each damper 6 by referring to the current map illustrated in FIG. 13, based on the skyhook target damping force Dsht and stroke speed Ss, and outputs the skyhook control target current Ash); and 	a driving control unit that controls driving of the actuator by using a control target load which is based on the bounce target value (see at least paragraph 0053; wherein a damper control unit 26 which generates driving current to the dampers 6 (more particularly, the MLV coils) based on one of the first target current Atgt1 set by the first control target current setting unit 23 and the second target current Atgt2 set by the second control target current setting unit 24, thereby controlling the damping force of the dampers 6), 	wherein the bounce target value computation unit has a function in which the bounce target value is associated with the sprung speed (see at least paragraph 0099; wherein in the skyhook control unit 90, the sprung speed S.sub.2 calculated at the quantity-of-state calculating unit 31 in FIG. 3 is input to a damping force base value calculating unit 98. This damping force base value calculating unit 98 sets a damping force base value Dsb by referencing a sprung/damping force map, based on the sprung speed S.sub.2 that has been input. The set damping force base value Dsb is input to a gain circuit 99. The gain circuit 99 multiplies the damping force base value Dsb by a skyhook gain Gsh to calculate a skyhook target damping force Dsht. The calculated skyhook target damping force Dsht is input to a target current setting circuit 100. The stroke speed Ss is also input to the target current setting circuit 100, and the target current setting circuit 100 sets a skyhook control target current Ash for each damper 6 by referring to the current map illustrated in FIG. 13, based on the skyhook target damping force Dsht and stroke speed Ss, and outputs the skyhook control target current Ash), 	in the function, a dead zone is set in which a fixed value is associated as the bounce target value with changes in the sprung speed belonging to a predetermined speed range including a direction switch point at which a direction of the sprung speed switches from an extension side to a contraction side or from the contraction side to the extension side (see at least paragraph 0099 and Figure 12; wherein this damping force base value calculating unit 98 sets a damping force base value Dsb by referencing a sprung/damping force map, based on the sprung speed S.sub.2 that has been input). K does not explicitly mention the bounce target value computation unit adjusts a width of the dead zone based on both of the information on the sprung speed and the sprung acceleration.	However Onozawa does disclose:	the bounce target value computation unit adjusts a width of the dead zone based on both of the information on the sprung speed and the sprung acceleration (see at least column 7 line 59 to column 8 line 21; wherein the suspension control apparatus measures a sprung velocity from the integration of the sprung acceleration by a sprung measuring means, generates dead zone width control and sky hook gain signals by discriminating either case of bad, good, complex and zigzagged roads in the respect to the road surface condition by a road surface condition discriminating circuit 35, sets up a dead zone having its width on the basis of the dead zone width control signal by the first and second setting circuits 33 and 34, while the dead zone for changing over a control value being set up as described above when its polarity is inverted in terms of the velocity difference between the sprung velocity and the relative velocity and calculates a velocity ratio by dividing a sprung velocity set up for a dead zone having its width corresponded to a road surface condition by the velocity ratio circuit 36 by the difference between the sprung velocity and the relative velocity, resulting in obtaining a target damping force).   	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Onozawa with the teachings as in Kanda. The motivation for doing so would have been to provide no delay in controlling and the generation of shock and hunting is prevented, see Onozawa column 3 lines 1-2.

Allowable Subject Matter
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein when a first vibration suppression condition that the sprung speed is a predetermined speed threshold value or less and the sprung acceleration is greater than a predetermined acceleration threshold value is satisfied, the bounce target value computation unit performs an adjustment in which the width of the dead zone is made narrower than the width of the dead zone in a state where the first vibration Page 2 of 4Application No.: 17/199799 Amendment Dated: January 5, 2022 suppression condition is not satisfied, and performs computation of the bounce target value by using the function in which the dead zone after the adjustment is set, and the driving control unit controls the driving of the actuator by using a control target load which is based on the bounce target value obtained by the computation.  
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the information acquisition unit further acquires information on each of the direction of the sprung speed of the vehicle and a direction of the sprung acceleration of the vehicle, when a second vibration suppression condition that the direction of the sprung speed and the direction of the sprung acceleration are same is satisfied, the bounce target value computation unit performs an adjustment in which the width of the dead zone is made narrower than the width of the dead zone in a state where the second vibration suppression condition is not satisfied, and performs computation of the bounce target value by using the function in which the dead zone after the adjustment is set, and the driving control unit controls the driving of the actuator by using a control target load which is based on the bounce target value obtained by the computation.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0354523 – Provides a suspension control device, which is to be mounted to a vehicle, for example, a motor vehicle, and is configured to absorb vibration of the vehicle.	USPGPub 2013/0060422 – Provides a suspension device or apparatus of a vehicle. In particular, the present invention relates to a suspension apparatus having a shock absorber which generates a damping force through use of a motor torque generated by a motor	USPGPub 2010/0032912 – Provides a suspension system including an electromagnetic actuator configured to apply, to a sprung portion and an unsprung portion, a force in a direction in which the sprung portion and the unsprung portion are moved toward and away from each other.	US 5,671,142 – Provides an apparatus for controlling a variable damping force exhibited in a vehicular damping force variable shock absorber and method therefor on the basis of a sky hook theory using at least a sprung mass (vehicular body) displacement velocity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662